Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00295-CV

                   SERVICE LIFE & CASUALTY INSURANCE COMPANY,
                                      Appellant

                                                  v.

             TRINITY MESA REAL ESTATE SERVICES, LLC and Matthew Coale,
                                   Appellees

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-05243
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 19, 2017

PETITION DENIED, DISMISSED FOR WANT OF JURISDICTION

           Appellees sued Service Life & Casualty Insurance Co., alleging breach of contract claims.

The trial court denied Service Life’s motion for summary judgment and granted Service Life

permission to appeal. Service Life filed a petition for permissive appeal in this court, appellees

filed a response, and Service Life filed a reply. Having considered the party’s filings, we deny

Service Life’s petition for permissive appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f)

(West Supp. 2016). Because we otherwise lack jurisdiction over an appeal from a denial of a
                                                                               04-17-00295-CV


motion for summary judgment, this appeal is dismissed for want of jurisdiction. See Cullum v.

White, 399 S.W.3d 173, 188-89 (Tex. App.—San Antonio 2011, pet. denied).

                                              PER CURIAM




                                            -2-